 

 

i ad

UNITED STATES DISTRICT COURT 4,
MIDDLE DISTRICT OF NORTH CAROL » ; SOUR WOILW
Name of Plaintiff(s): be
Samantha Lorenzen

 

VERSUS

Name of Defendant(s):
Volvo Group North America, LLC

 

  

L
7)

 

(For Placement on the
CM/ECF Docket)

Mediator Name: Kenneth P. Carlson, Jr.

 

Telephone No: 336-721-6843

This is an Interim Report. A final report is to
be filed after resumption of the mediation

 

 

E-Mail Address: kcarlson@constangy.com

 

 

 

 

1. Convening of Mediation. The mediated settlement conference ordered in this case:
v¥ was held on May 28, 2019 and continued through June 17, 2019.
was NOT held because
2. Attendance
¥ No objection was made on the grounds that any required attendee was absent.

 

 

Objection was made by

 

3. Outcome
¥ Complete settlement of the case
Conditional settlement or other disposition
Partial settlement of the case 2 t
Recess (i.e., mediation to be resumed at a later date)
Impasse

Additional Information: AR ‘1 ( Vz

4. Settlement Filings.
a) The document(s) to be filed to effect the settlement are: Stip. of Dismissal with Prejudice

 

 

b) The person responsible for filing the document(s) is: Angela Newell Gray, Esq. Plaintiff's
Counsel

 

c) The agreed deadline for filing the document(s) is: TBD

Submission of Report. Please submit the completed and signed report by mail to Clerk of Court, 324 W.
Market St., Greensboro, NC 27401, or, if a Consent to Transfer Documents Electronically Form has been
submitted, submit the signed report to medclerk@ncmd.uscourts.gov.

 

I have submitted this completed report within ten (10) days after conclusion of the conference.

Ker. P Corloar /yora U/13/2019

Mediator Signature Date

 

 

5875041v.1

Case 1:18-cv-00847-WO-JLW/ Document 26 Filed 06/27/19 Pane 1 of 1
